MORRISON, Presiding Judge.
The offense is the unlawful possession of beer and wine in a dry area; the punishment, three months in jail and a fine of $300.
Our able State’s Attorney confesses error because the record is silent as to the dry status of the area where the offense is alleged to have occurred, and we agree. Recently, in Weatherman v. State, 161 Tex.Cr.R. 272, 276 S.W.2d 524, we cited a number of cases which announce the consistent holding of this Court that the dry status of the area must be proven or established by agreement of the parties.
The judgment is reversed and the cause remanded.